DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive.
The Applicant asserts on page(s) 10-11 of the Response:
As articulated on page 4 of the Office Action, the Office’s reasoning is that, in Bharadwaj, “the model may or may not be visualized on the display.” Assuming, arguendo, that paragraph 0078 of Bharadwaj teaches that the model may or may not be visualized on the display, removing a model from a display is different from removing information from a model. Indeed, while removing a model from a display would also remove visualization of anatomical structures in the model from the display, the anatomical structures nevertheless remain in the model. Accordingly, Applicant respectfully submits that Bharadwaj as cited fails to teach a graphical user interface that enables removal of a visualization of an anatomical structure as recited in the claims. Moreover, paragraph 0078 of Bharadwaj does not suggest modification of the reference’s teachings to achieve the subject matter of claim 1. Indeed, paragraph 0078 is directed to providing a clinician with a better view of the targeted area for treatment and modifying the GUI of Bharadwaj to remove anatomical structures from the display would be counterproductive to the goal of the display described in paragraph 0078.
In response, the Examiner respectfully disagrees because the language merely claims the functionality to enable the removal of a visualization.  Bharadwaj teaches in .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bharadwaj (US 2016/0038248, of record) in view of “An Automatic Computer-Aided Detection System for Meniscal Tears on Magnetic Resonance Images” by B. Ramakrishna et al. IEEE Trans Med Imag. Vol. 28, No. 8, Aug. 2009. pp. 1308-1316 (hereinafter as Ramakrishna, of record).
Regarding claims 1 and 9, Bharadwaj discloses a system and method for determining and visualizing an anatomical portion of a patient, the system and method comprising a display (Fig. 1: “Display 102”), at least one manipulation tool ([0077]: “user input device such as a mouse, keyboard”), a storage media (Fig. 1: “Memory 104”) and at least one processor (Fig. 1: Processor 106”), wherein the at least one processor is configured to: i) receive a plurality of medical image stacks of at least a part of the anatomical portion from the storage media ([0068]: “CT image data 220”; Fig. 6: different views represent different stacks); ii) obtain a three-dimensional image representation of the at least part of the anatomical portion which is based on at least one of said medical image stacks, by generating said three-dimensional image representation in an image segmentation process based on said medical image stack, or receiving (Fig. 6C: coronal, sagittal, and axial views represent a 3D image representation of anatomy) v) obtain at least one 3D model for visualization based on the three-dimensional image representation (Fig. 6C; [0073]: “3D volume 271”) and vi) create a graphical user interface for visualization on the display, the graphical user interface comprising: functionality to visualize and enable manipulation, using the at least one manipulation tool, of the at least one 3D model; functionality to visualize and enable browsing of at least one of the plurality of medical image stacks; (Fig. 6C; [0073]: “button bar 239”; [0075]: “mouse wheel or other device”); functionality to enable removal of the visualization of at least one of the plurality of anatomical structures from the at least one 3D model ([0078]: the model may or may not be visualized on the display); and functionality to, in the 3D model, visualize the position of the at least one medical image that is currently visualized ([0083]: “marker 270” denotes positions across all three viewing orientations and the 3D model and thus a position between the views and the 3D model are accounted for).  Bharadwaj does not explicitly disclose that the processor is configured to determine and visualize damage to the anatomical portion and that the anatomical portion is a joint, not that the processor is configured to iii) determine damage to at least one of a plurality of anatomical structures in the anatomical joint by analyzing at least one of said plurality of medical image stacks; iv) mark, based on the determined damage, damage to the anatomical structures in the obtained three-dimensional image representation.  However, Ramakrishna teaches automated detection of meniscal tears in the knee joint using MR image-based computer-aided detection (Abstract).  Since Bharadwaj teaches that MR slice images may be used in the visualization and modeling ([0005], [0006]) of patient anatomy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the damage 
Regarding claims 2 and 10, Bharadwaj does not explicitly disclose that the plurality of anatomical structures are anatomical structures of the knee joint, such as e.g. a selection of femur, patella, tibia, fibula, cartilage, menisci, cruciate ligaments and tendons.  However, Ramakrishna teaches automated detection of meniscal tears in the knee joint using MR image-based computer-aided detection (Abstract).  Since Bharadwaj teaches that MR slice images may also be used in the visualization and modeling ([0005], [0006]) of patient anatomy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the damage detection of Ramakrishna to the visualization of Bharadwaj, as to provide a diagnostic detection of an injury.
Regarding claims 3 and 11, Bharadwaj does not explicitly disclose that a plurality of the anatomical structures is each visualized based on more than one computer file.  However, Bharadwaj teaches that images are stored in DICOM format ([0071]), which utilize different files for different images.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to store image structures in separate files, as to provide efficient categorization of image elements.
Regarding claims 4 and 12, Bharadwaj discloses that the graphical user interface comprises functionality to select at least one medical image in the medical image stack to visualize through interaction with the 3D model ([0083]: “treatment zone marker 270” appears throughout the images in the 3D representation and corresponding model; Fig. 6: the medical image is visualized and is registered to the 3D model view and thus they interact).
([0083]: “treatment zone marker 270” appears throughout the images in the 3D representation and corresponding model; Fig. 6: the medical image is visualized and is registered to the 3D model view and thus they interact).
Regarding claims 6 and 16, Bharadwaj discloses that the at least one processor is further configured to associate the medical images and the three-dimensional image representation, so that a marking made in one of the images appears in the same position in the other image ([0083]: “treatment zone marker 270” appears throughout the images in the 3D representation).
Regarding claims 7 and 14, Bharadwaj does not explicitly disclose that the medical images are MR images, and each of the plurality of medical image stacks has been generated during an MR scanning process using a specific MR sequence, wherein each specific MR sequence uses a unique set of MR parameters, in order to visualize different types of detail by visualizing different medical image stacks.  However, Bharadwaj teaches that MR slice images may be used in the visualization and modeling ([0005], [0006]) of patient anatomy.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply an MR image dataset to the visualization system of Bharadwaj, as to provide enhanced visualization to MR images.
Regarding claims 8 and 15, Bharadwaj discloses that the medical images are CT images, and each of the plurality of medical image stacks has been generated during a CT scanning ([0059]: “CT image data” - every CT image view stack will have a specific CT image sequence with unique imaging parameters, even if they are not unique across the different stacks of images).
Regarding claims 17 and 18, while Bharadwaj does not explicitly disclose that the graphical user interface provides a first identifier for a first anatomical feature and a second identifier of a second anatomical feature to enable selection of the visualization of the at least one of the plurality of anatomical structures to be removed, Bhardwaj does teach that certain anatomical structures may be identified and removed from a 3D model ([0093], Fig. 8: “a 3D model 302 of the patient’s thoracic cavity with the outer layers peeled back, removed, or adjusted to present a layer including the patient’s ribs 304 and layers including other anatomical features 306 of the patient’s internal anatomy”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a selective removal of anatomical structures in a 3D model, as to provide enhanced control over what comprises the 3D model.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/JASON M IP/
Primary Examiner
Art Unit 3793